Citation Nr: 0614146	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for epilepsy, grand mal 
seizure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1979.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2003 RO rating decision that reopened a claim for 
service connection for epilepsy, grand mal seizure.  The 
Board concurs with the reopening, based on the receipt of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1993); 38 C.F.R. 
§§ 3.156(a) (2005); 19.192 (1993); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The veteran testified before the 
Board in August 2005.  


FINDINGS OF FACT

A seizure disorder had clearly and unmistakably existed prior 
to the veteran's active service, but it increased in 
disability during active service and there is not clear and 
unmistakable evidence to rebut the presumption that the 
increase in disability in service was aggravation.  


CONCLUSION OF LAW

Epilepsy, grand mal seizure, was aggravated during active 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the disposition is favorable to the veteran.  
Therefore, any error in VA's compliance with its duties to 
notify and assist the veteran is harmless.  Moreover, VA has 
notified and assisted the veteran.  The RO sent letters in 
April 2003 and a rating decision in May 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  Although one of the April 2003 
letters was phrased in terms of new and material evidence, it 
notified the veteran of the types of evidence that he could 
submit in support of his claim.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157, 
__ F.3d __, 2006 WL 861143 (Fed. Cir. Apr. 5, 1996) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA satisfied its duty to notify the appellant prior to 
the last adjudication in this matter, which is contained in a 
February 2004 statement of the case.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence with 
regard to the issues that are being decided in today's 
decision.  Thus, VA has satisfied all duties to notify and 
assist the veteran.

The RO denied service connection for a seizure disorder in a 
June 1980 decision that became final when the veteran did not 
timely appeal that decision.  38 U.S.C.A. § 7105 (West 2002).  
In July 1993, the RO again denied the claim.  As noted above, 
the Board concurs with the RO's May 2003 decision to reopen 
the claim, based on the receipt of new and material evidence, 
including a January 2003 letter from a treating doctor.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including epilepsies, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service, except for defects or 
disorders noted when examined and accepted for service.  38 
U.S.C.A. §§ 1111, 1137.  In this case, the service medical 
records do not include evidence of an entrance medical 
examination performed in or around March 1979, noting pre-
existing seizures.  Thus, the veteran is presumed to have 
been of sound health as to seizure disorder upon entrance.  

The presumption is rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  "[T]he Government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003) 
(cited at 69 Fed. Reg. 25,178 (2004)).

As the veteran states, he entered service with a childhood 
history of seizures.  In addition, the service medical 
records include a medical board's clinical determination that 
he had an idiopathic seizure disorder that had existed prior 
to service.  Thus, notwithstanding the lack of notation of 
thereof upon entrance into service, the Board finds that 
there is clear and unmistakable evidence of a seizure 
disorder that had existed prior to service.

Thus, the inquiry is if the pre-existing seizure disorder was 
aggravated in service.    

The Board notes that the veteran was privately hospitalized 
and treated in March 1976 for a few episodes of "generalized 
seizures."  However, in June 1976, it was noted that "work-
up" for seizures had been negative.  Also, a March 1976 
electroencephalogram (EEG) was normal, without evidence of 
any epileptic discharge while the veteran was awake and when 
he was lightly asleep.  There were no abnormalities with 
hyperventilation or photic stimulation either.  

The veteran's service medical records reflect that he was 
separated from service because of an "idiopathic" seizure 
disorder.  A medical board in service noted that the veteran 
had had seizures since childhood, which had been treated with 
Phenobarbital.  The medical board noted that the veteran 
apparently had stopped taking anti-convulsive medications in 
service.  He remained asymptomatic for some time.  However, 
after sleep deprivation in July 1979, he experienced a 
generalized seizure that was then followed by a postictal 
state.  At that time, he was hospitalized for evaluation.  
Consequently, he was re-started on anti-convulsive 
medications.  The medical board diagnosed idiopathic seizure 
disorder that had existed prior to service ("EPTE"), but 
that was not aggravated by service.  

In a January 2003 letter, a non-VA doctor who had been 
treating the veteran since July 2000, Dr. Jack Zichlin 
concluded that the veteran's seizures seem to be related to 
excessive stress, especially in the hot sun.  He noted that 
the veteran's last seizure prior to active service had been 
in 1971, which is about 8 years prior to active service.  The 
doctor also noted that the veteran had suffered three 
seizures during his few months in basic training.  The doctor 
also remarked that the veteran's seizures since service had 
not been as numerous or as intense as the seizures during 
service.  Dr. Zichlin concluded that intense training and 
physical activity under the hot sun had had an effect in 
producing the epileptic seizures in service.  Also, 
supporting Dr. Zichlin's opinion is his notation that, while 
the veteran had several seizures in service, he did not have 
them for several years prior to his active duty. 

Coupled with the in-service medical board's observation that 
the veteran had not had any seizures in service until a 
period of sleep deprivation, the board finds that there was 
an increase in disability during the veteran's brief service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Significantly, 
the veteran had not exhibited any seizures even though he had 
not been taking any anti-convulsive medications for some time 
during active service until July 1979, when the sleep 
deprivation resulted in new seizures.  Also notable is the 
fact that the veteran then had to be re-started on anti-
convulsive medications after the July 1979 seizures.  All 
this evidence suggests that the veteran's pre-service seizure 
disorder increased in disability during his active service.  
Moreover, there is no "specific finding that the increase in 
disability [was] due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

VA bears the burden of demonstrating by clear and 
unmistakable evidence that a pre-service disease was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 
2003) (cited at 69 Fed. Reg. 25,178 (2004)).  In this case, 
the Board concludes that the burden of showing no aggravation 
by clear and unmistakable evidence has not been met.

Thus, the evidence shows that the veteran's pre-service 
seizure disorder underwent an increase in disability in 
service and was thus aggravated by his active service.    


ORDER

Service connection for epilepsy, grand mal seizure, is 
granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


